Title: From Thomas Jefferson to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 16 January 1825
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


My dear friend
Monto
Jan. 16. 25.
I have never been more gratified by the reading of a book than by that of Flourens which you were so kind as to send me Cabanis had gone far  toward proving  from the anatomical structure of and action of the human machine that certain parts of it were probably the organs of thought, and consequently that matter might exercise that faculty Flourens proves that it does exercise it, and that deprived of the cerebrum particularly the animal loses all sense, all intellect, and memory, yet lives in health and for indefinite terms, it will be curious to see what the immaterialists will oppose to this.I congratulate you on the testimony of gratitude you have lately recieved from Congress, and that it was with scarcely a shadow of opposition. the  relief from your debts will give you nights of sound sleep and the surplus I hope days of ease and comfort thro’ the rest of your life. you will have, where you are better advice then I can give you on the question whether  it will not be advisable to keep the stock in your own hands, and in it’s original form . there can be no safer  deposit on earth than the treasury of the US. you know how much I have at heart the success of our Univy  it’s opening now awaits only the arrival of three Professors engaged in England, who were to have sailed in Oct. or Nov. last but of whose actual sailing we have not yet heard. still we hourly expect them and in the moment of their arrival shall announce the opening of the instn. I  count on it’s changing the condn & character of our state in the course of a very few years, that health, happiness, and the love of all may ever attend you, is the constant prayer of your faithful & affectt friendTh: J.